Name: Commission Regulation (EC) No 1946/1999 of 10 September 1999 laying down special measures concerning the application of Regulation (EC) No 2042/98 in the pigmeat sector
 Type: Regulation
 Subject Matter: trade;  animal product;  distributive trades;  cooperation policy;  agricultural structures and production;  international trade
 Date Published: nan

 EN Official Journal of the European Communities 11. 9. 1999L 241/16 COMMISSION REGULATION (EC) No 1946/1999 of 10 September 1999 laying down special measures concerning the application of Regulation (EC) No 2042/98 in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat (1), as last amended by Regula- tion (EC) No 3533/93 (2), and in particular Article 11(b) thereof, Whereas an examination of the situation has indicated risk that there will be an excessiveley large number of applications for the private storage aid scheme introduced by Commission Regulation (EC) No 2042/98 (3); amended by Regulation (EC) No 2619/98 (4); whereas, therefore, it is necessary to suspend application of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 Application of Regulation (EC) No 2042/98 is hereby suspended for the period 13 to 17 September 1996. Article 2 This Regulation shall enter into force on 11 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 333, 30.11.1990, p. 2. (2) OJ L 321, 23.12.1993, p. 9. (3) OJ L 263, 26.9.1998, p. 12. (4) OJ L 329, 5.12.1998, p. 9.